Citation Nr: 1607829	
Decision Date: 02/29/16    Archive Date: 03/04/16

DOCKET NO.  05-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel

INTRODUCTION

The Veteran served on active duty from December 1978 to January 1980.

This appeal initially came before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a rating decision of the VA Regional Office in Los Angeles, California.

The Veteran was afforded a hearing in September 2008 before a Veterans Law Judge sitting at Los Angeles, California.  The transcript is of record.

By decision in January 2009, the Board declined to reopen the claim of entitlement to service connection for PTSD that was initially denied in 1999.  This matter is no longer for appellate consideration.  The Board remanded the claim of entitlement to service connection for bipolar disorder in May 2010. 

The Veterans Law Judge who convened the September 2008 hearing retired from the Board.  Pursuant to Board remand in September 2012, the Veteran was offered the opportunity to appear for another hearing in accordance with 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2015).  She subsequently presented testimony on Travel Board hearing in March 2013 before the undersigned Veterans Law Judge sitting at Los Angeles, California.  The transcript is of record.  The Board will also consider the testimony provided at the September 2008 proceeding. 

The Board remanded the claim for further development in July 2013 and May 2015.


FINDINGS OF FACT

1.  Without good cause, the Veteran has failed to report for VA examinations in February 2014, March 2014, and May 2015 that were required to properly adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder.

2.  Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, cannot be established without the scheduled examination.  An etiological opinion as to bipolar disorder is not of record.

3.  The claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, is not an initial original claim.


CONCLUSION OF LAW

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, is denied. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.655(a)(b) (2015); Sabonis v. Brown, 6 Vet.App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance.  VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claim, to include attempting to provide VA compensation examinations.  The Veteran provided testimony in support of the claims in September 2008 and March 2013.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claim.  The Board thus finds no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  The claim is ready for adjudication.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (2014); 38 C.F.R. § 3.303 (2015)

Where a veteran continuously served 90 days or more during a period of war or during peacetime service after December 31, 1946 and a psychosis (bipolar disorder) becomes manifest to degree of at least 10 percent within one year from the date of separation from active duty, the disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).

Factual Background and Legal Analysis

The appellant seeks service connection for an acquired psychiatric disorder, claimed as bipolar disorder.  On most recent personal hearing in March 2013, she testified that she sought treatment for psychiatric disability shortly after discharge from active duty and that service connection is warranted.  

Service treatment records are negative for any psychiatric complaints or findings, to include on entrance evaluation in 1978 and discharge examination in December 1979.  The evidence reflects that the appellant was separated from service under the Expeditious Discharge Program and given a general discharge for failure to maintain acceptable standards for retention.  Military administrative records reveal that she was unable to adjust to the military and was cited and repeatedly counselled, among other things, for habitual tardiness in returning to work and/or duty, and fraternizing with male servicemembers in her room which was strictly against policy.

A claim for service connection of disability, claimed as a nervous disorder, was first received in July 1985.

Post service VA outpatient records dating from 1998 indicate that the appellant had had long-term treatment for psychiatric disability.  In February, 1998, she admitted to a 30-year history of alcohol and cocaine abuse but sobriety for the past two years.  A diagnosis of manic depressive disorder was recorded during that time.  In October 2001, it was noted that the Veteran had had a diagnosis of bipolar disorder since 1985 for which she had been hospitalized.  It was recorded that she had had her first admission at age 18 [the Veteran entered service at age 20].  Following VA mental health compensation examination in May 2009, the assessment was schizoaffective disorder, bipolar type.

Records from Temple University Hospital show that the appellant was admitted in September 1989 and discharged the following month with diagnoses of toxic psychosis secondary to cocaine abuse and rule out bipolar disorder.  She admitted to having used cocaine for the past five years.  It was noted that she had been hospitalized at that facility twice before with the same diagnoses. 

Review of the record discloses that pursuant to the Board's July 2013 remand, the Veteran was scheduled for VA examinations in February 2014 and March 2014 but documentation of record indicates that she cancelled both appointments.  A Report of Contact (VA form 27-0820) notes that a VA staff person spoke with the Veteran on the date of the latter scheduled VA examination whereupon she requested that the examination be rescheduled so that she could attend.  No reason was provided for her inability to report.  

The Board pointed out in its May 2015 remand that because the record did not indicate that a compensation examination was rescheduled and the appellant had signaled her willingness to be examined, that Veteran should be afforded a final opportunity to report for VA examination.  Documentation of record indicates that the appellant failed to report for ensuing VA examination scheduled in May 2015.  In a letter dated in July 2015, the RO informed her of the missed appointment and advised that she could reschedule the examination within 30 days.  The record reflects that no further correspondence has been received from the appellant to date.  There is no indication that she did not receive notification of the examination date or other correspondence.  

38 C.F.R. § 3.655(b) clearly specifies that when a claimant fails to report for an examination [without good cause] scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  A claimant failing to report for a scheduled examination must show good cause for not doing so. See 38 C.F.R. § 3.655; see also Engelke v. Gober, 10 Vet.App. 396, 399 (1997); Ashley v. Derwinski, 2 Vet.App. 307, 311 (1992).

Review of the record discloses that the Veteran first filed a claim of service connection for a right toe disability in 1980 that was denied that same year.  As such, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, is not the original compensation claim.  It is a new claim for a different disability or an another original claim.  An original claim is defined as the initial formal application on a form prescribed by the Secretary. See 38 C.F.R. § 3.160 (2015).  In this instance, the Board points out that the Veteran's claim for an acquired psychiatric disorder falls squarely within the purview of an examination scheduled in conjunction with an other original claim. See 38 C.F.R. § 3.655(b). 

In this instance, it was necessary to schedule a VA examination to establish a nexus between the claimed acquired psychiatric disorder and service.  Without such, the evidence is not adequate to make a fully informed determination.  The Veteran has not reported for multiple VA examinations scheduled in this regard as indicated above.  There is no indication that she did not get the scheduling notices.  The Board finds that she has presented no justifiable reason for her failure to appear for the examinations.  As a VA examination was necessary in conjunction with an other original claim and good cause is not demonstrated for her failure to report, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, must be denied by express VA regulation. See 38 C.F.R. § 3.655(b).  Denial of the claim on this basis is nondiscretionary on the Board's part as evidenced by use of the word "shall" in the regulation. 

The Board would also point out that the Court of Appeals for Veterans Claims has held that "The duty to assist in the development and adjudication of a claim is not a one-way street." Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  "If a [claimant] wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet.App. 190, 193 (1991); See also Olson v. Principi, 3 Vet.App. 480, 483 (1992).  This includes reporting for VA examination.

In view of the above, the claim of entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, is denied pursuant to 38 C.F.R. § 3.655(b).  Where, as here, the regulation is dispositive, the claim must be denied because of lack of entitlement under the law. See Sabonis v. Brown, 6 Vet.App. 426 (1994).  Moreover, the evidence does not provide a basis to allow the claim.  An acquired psychiatric disorder, including bipolar disorder, was not shown in service or within one year thereof, and there is no medical opinion of record that otherwise establishes a nexus to service. See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Thus, the preponderance of the evidence is against the claim. 


ORDER

Entitlement to service connection for an acquired psychiatric disorder, claimed as bipolar disorder, is denied.


____________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


